UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                 :
                                                 :               CASE NO. 1:17-md-2807
IN RE: SONIC CORP. CUSTOMER                      :
DATA SECURITY BREACH                                             MDL No. 2807
                                                 :
LITIGATION
                                                 :               ORDER
(FINANCIAL INSTITUTIONS)                         :
                                                 :




JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         In 2017, not yet identified third parties accessed Sonic 1 customers’ payment card

data. The hackers obtained customer payment card information from more than three-

hundred Sonic Drive-Ins. This litigation followed.

         On December 6, 2019, the Sonic Defendants moved for a Rule 26(c) protective

order to prevent Plaintiffs’ discovery of materials that Sonic claims are protected by the

common interest doctrine. 2 Sonic seeks protection of materials involving communications

and documents that Sonic shared with non-party SD-Missouri, LLC, a Sonic franchisee.

Plaintiffs opposed. 3 Defendants replied. 4

         Sonic claims that attorney client privilege and the work product doctrine allow

Sonic to assert the shared privilege and protect “communications between the Sonic

Defendants and their counsel (on the one hand) and SD-Missouri and its counsel (on the

other hand).” 5 Sonic claims the common interest doctrine extends the principal to



         1
           Sonic Corporation and its subsidiaries and affiliates Sonic Industries Services, Inc., Sonic Capital LLC, Sonic
Franchising LLC, Sonic Industries LLC, and Sonic Restaurants, Inc. (collectively, “Sonic” or “Sonic Defendants”).
         2
           Doc. 216.
         3
           Doc. 222.
         4
           Doc. 231.
         5
           Doc. 231 at 7.
Case No. 1:17-md-2807
Gwin, J.

communications with SD-Missouri, a non-party to this litigation.

       Although Sonic points to specific subpoena requests that it says implicate privileged

documents, Sonic has not given specific details regarding the communications and

documents it seeks to protect. Without such information, the Court is unable to determine

which state’s privilege laws apply.

       The Court therefore orders Sonic to submit a log of all communications and

documents to which it claims the common interest doctrine applies within ten days of this

Order. Specifically, Sonic is instructed to note the name of all parties involved in each

document or communication, the entity they are associate with and their position at that

entity, the date, the location of each sender and recipient, and a general description of the

contents of the communication or document.



ITS IS SO ORDERED.



Dated: January 8, 2020                             s/     James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




                                             -2-
